Exhibit 10.1


NOODLES & COMPANY
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
AMENDED AND RESTATED MAY 4, 2016


I. PURPOSE
1.1 The purpose of the Noodles & Company Compensation Plan for Non-Employee
Directors (this “Plan”) is to provide a comprehensive compensation program to
attract and retain qualified individuals who are not employed by Noodles &
Company (the “Company”) or its subsidiaries to serve on the Company’s Board of
Directors. In particular, this Plan aligns the interests of such directors with
those of the Company’s shareholders by providing that a significant portion of
such directors’ compensation is directly linked to the value of the Company’s
common stock. This amendment and restatement of the Plan is effective beginning
May 4, 2016.
II. CASH RETAINERS
2.1 Annual Board Retainer. Each non-employee director shall be entitled to
receive an annual cash retainer for his or her Board service, in such amount as
determined by the Board of Directors from time to time, which shall be payable
in quarterly installments. As of December 30, 2015, this amount is $50,000.
2.2 Committee Retainer. A non-employee director appointed as a member of a
standing committee of the Board of Directors shall receive an annual cash
retainer, payable in quarterly installments, in such amount as determined by the
Board of Directors from time to time. These committee retainers are in addition
to the annual retainer set forth in Section 2.1 above.
2.3 Retainer for Committee Chairs. A non-employee director appointed to chair a
standing committee of the Board of Directors shall be paid an annual cash
retainer, payable in quarterly installments, in such amount as determined by the
Board of Directors from time to time. These committee chair retainers are in
addition to the retainers set forth in Sections 2.1 and 2.2 above.
2.4 Pro-Rata Retainer. A non-employee director who commences service after the
Annual Meeting of Shareholders shall be entitled to a pro-rated annual cash
retainer as well as pro-rated annual committee and committee chair and
retainers, as applicable, and as approved by the incumbent non-employee
directors. The amount of the retainer(s) shall be determined based on the number
of full months during the year that a new non-employee director is in active
service. The pro-rated portion of the annual retainer, if any, shall be payable
in quarterly installments.
2.5 Equity Sponsors. Notwithstanding the preceding provisions of this Article
II, for directors affiliated with the Company’s Equity Sponsors, the cash
retainer for the period from July 1, 2016 through the end of the fiscal year
commencing December 30, 2015 only shall be $25,000, which amount shall be
payable in equal installments in the third and fourth quarters of 2016. No cash
retainer shall be payable to such directors for any period prior to July 1,
2016. For subsequent fiscal years, the foregoing provisions of this Article II
shall apply. For purposes of this Plan, Equity Sponsors shall mean Catterton
Partners and Public Service Pension Board of Canada.
III. EQUITY AWARDS
3.1 Company’s Stock Incentive Plan. Grants of equity awards made under this Plan
shall be made under the Company’s stock incentive plan that is in effect from
time to time (“Stock Plan”). The terms “Fair Market Value” and “Stock” used in
this Article III shall have the meanings set forth in the Stock Plan.
3.2 Annual Retainer Grants. At the close of business on the date of each Annual
Meeting of Shareholders, each non-employee director who then continues as a
member of the Board of Directors may be granted restricted stock units (“RSUs”)
in such amounts as determined by the Board of Directors from time to time.
Notwithstanding the foregoing, the Board of Directors may grant any one or more
of the awards set forth under the Stock Plan in such amounts and on such terms
as determined by the Board of Directors from time to time. As of December 30,
2015,





--------------------------------------------------------------------------------

Exhibit 10.1


the Fair Market Value of the RSUs granted is $50,000. Notwithstanding the
foregoing, effective as of July 1, 2016, directors affiliated with the Company’s
Equity Sponsors shall receive RSU grants with a Fair Market Value of $25,000 for
their service on the Board of Directors for the period from July 1, 2016 through
the end of the fiscal year commencing December 30, 2015.
3.3 Vesting of RSUs. A non-employee director’s RSUs shall be fully vested upon
grant. 
3.4 Pro-Rata Awards. A non-employee director who commences service after the
Annual Meeting of Shareholders will receive a pro-rated equity award at the next
Annual Meeting of Shareholders based upon the Fair Market Value of the equity
award granted to the incumbent non-employee directors in the year in which such
director was appointed or as otherwise approved by the incumbent non-employee
directors. The amount of the award shall be determined based on the number of
full months during the year that a new non-employee director is in active
service.
3.5 Settlement of RSUs. The RSUs shall be settled by delivering shares of Stock
promptly following vesting. Notwithstanding the foregoing, at the election of
the non-employee director, settlement of the Stock may be deferred until the
earlier of the director’s separation from Board service or a change in control
of the Company, provided that any such election shall comply with the
requirements of Section 409A of the Internal Revenue Code.
IV. ADDITIONAL PROVISIONS
4.1 For periods prior to July 1, 2016, no compensation shall be payable under
this Plan to directors affiliated with the Company’s Equity Sponsors.
4.2 This Plan shall be administered by the Board of Directors, which shall have
the power to interpret this Plan and amend it from time to time as it deems
proper. To the fullest extent practicable, however, the terms and conditions of
the Stock Plan shall be applicable to equity awards granted under this Plan.
4.3 This Plan may be suspended or terminated at any time by action of the Board
of Directors. Notwithstanding any such suspension or termination, the Company
shall remain obligated to pay cash retainer amounts earned but not yet paid and
any outstanding equity awards under this Plan will continue to be governed by
the terms of this Plan as in effect at the time of such suspension or
termination, the Stock Plan or a prior stock plan, as applicable, and any
applicable stock incentive award agreements.
4.4 Unless otherwise provided by the Board of Directors, the right to receive
any compensation under this Plan, whether under new or outstanding equity
awards, may not be transferred, assigned, or subject to attachment or other
legal process.
4.5 To the extent any amounts paid under this Plan are subject to Section 409A
of the Internal Revenue Code, this Plan will be interpreted in a manner to
comply with the requirements of Section 409A of the Internal Revenue Code.
4.6 Subject to Sections 4.3 and 4.4 above, any outstanding equity awards under
this Plan will continue to be governed by the terms of this Plan as in effect at
the time such awards were granted.
4.7 This Plan shall be governed by and subject to the laws of the State of
Delaware and applicable Federal laws.








2